DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Door Sensor Device for a Domestic Refrigeration Appliance.

Claim Objections
Claims 16 and 22-24 are objected to because of the following informalities: 
Claim 16 recites “processing device” but should instead read --processor-- for proper antecedent basis.
Claim 22, at line 2, recites “door, is open” but should be amended to instead read --door is open--. 
Claim 23 recites “processing device” but should instead read --processor-- for proper antecedent basis.
Claim 24 recites “processing device” but should instead read --processor-- for proper antecedent basis.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a fastening mechanism in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-16, 18, 20, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loidreau (US 2016/0343217).
	As to claim 14, Loidreau discloses a sensor device adapted to be attached to a household door, the sensor device comprising:
	an inertial sensor 10/11 for providing a motion signal; and
	a processor 12 (see paragraph 25: unit 12 is described as a microcontroller) configured to determine a pivoting angle of the door based on the motion signal (paragraph 55) and to output a signal upon the pivoting angle reaching a predetermined threshold value (paragraphs 68-70).
	The sensor device of Loidreau is adapted to be attached to a door, and thus is considered to be capable of being attached to a pivoting door of a household refrigeration appliance.
	As to claim 15, Loidreau discloses that the sensor device includes a rotation rate sensor (paragraph 27).
	As to claim 16, first it is noted that the limitations regarding the attachment of the sensor device and the rotation axis are merely a recitation of intended use. The sensor of Loidreau is capable of being attached to door and thus is considered to be capable of performing the intended operation.
	Additionally, Loidreau discloses attaching the sensor to the door (paragraph 34). The motion signal relates to a rotation rate when the door is opened, and thus necessarily relates to a rotation rate about an axis parallel to the axis of the door as 
	As to claim 18, Loidreau discloses using a MEMS sensor (paragraph 23).	
	As to claim 20, Loidreau discloses a sensor device capable of being attached to an interior of a door (paragraph 34) and thus necessarily includes a fastening mechanism capable of attached the sensor device to a shelf on an inside of the door.
	As to claim 26, if a prior art device, in its normal and usual operation, would nec-essarily perform the method claimed then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method it can be assumed the device will inherently perform the claimed process. Thus the method as claimed would necessarily result from the normal operation of the apparatus of Loidreau. 

Claims 14-15, 17, and 21-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Motukuri (US 2016/0282039).
	As to claims 14, 17, 23, and 25, Motukuri discloses a sensor device adapted to be attached to a pivoting door of a household refrigeration appliance (paragraph 17, lines 1-4), the sensor device comprising:
	an inertial sensor 114 for providing a motion signal (paragraph 19); and
	a processor 108 configured to determine a pivoting angle of the pivoting door based on the motion signal, and configured to output a signal to procure an image using a camera upon the pivoting angle reaching a predetermined threshold value only when the door is closing (paragraphs 6, 19, 23, and 27).
As to claim 15, Motukuri teaches a rotation rate sensor in the form of a gyroscope (paragraph 19).
	As to claim 21, Motukuri teaches determining that the door is completely closed (paragraph 27, lines 1-4) and calibrating the determined pivoting angle (paragraph 25).
	As to claim 22, Motukuri discloses a scanner in the form of a magnetometer for determining that the door is open (paragraph 19).
	As to claim 24, Motukuri discloses a wireless communication interface 112, said processor being configured to send the photo that has been taken over said interface (paragraphs 33-34).
	As to claim 26, if a prior art device, in its normal and usual operation, would nec-essarily perform the method claimed then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method it can be assumed the device will inherently perform the claimed process. Thus the method as claimed would necessarily result from the normal operation of the apparatus of Motukuri.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Loidreau as applied above, and further in view of Kempe (US 2013/0031977).
As to claim 19, Loidreau does not explicitly teach the inertial sensor including an oscillating sample mass. However, Kempe teaches an inertial sensor using oscillating sample masses (paragraph 3) in order to reduce production costs and provide high capture accuracy (paragraph 9). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the inertial sensor of Loidreau to include an oscillating sample mass as taught by Kempe because it would provide effective cost efficiency and sensor accuracy.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Motukuri as applied above, and further in view of Kempe.
	As to claim 19, Motukuri does not explicitly teach the inertial sensor including an oscillating sample mass. However, Kempe teaches an inertial sensor using oscillating sample masses (paragraph 3) in order to reduce production costs and provide high capture accuracy (paragraph 9). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the inertial sensor of Motukuri to include an oscillating sample mass as taught by Kempe because it would provide effective cost efficiency and sensor accuracy.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763